                 Case 3:18-cv-05373-RJB Document 77 Filed 10/25/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
           TERESA TITUS, as an individual and as a             CASE NO. 18-5373 RJB
11         representative of the class,
                                                               ORDER DISMISSING CASE WITH
12                                   Plaintiff,                PREJUDICE
                  v.
13
           ZESTFINANCE, INC., BLUECHIP
14         FINANCIAL, and DOUGLAS MERRILL,
15                                   Defendants.

16

17
              THIS MATTER comes before the Court on the Plaintiff’s Notice of Voluntary Dismissal
18
     Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(i). Dkt. 76. The Court has considered the pleadings
19
     filed regarding the notice, the remaining record.
20
           After the parties agreed to dismissal of an appeal with the Ninth Circuit Court of Appeals,
21
     and the Ninth Circuit issued its mandate, the Plaintiff filed this notice of dismissal. Dkts. 75 and
22
     76.
23

24


     ORDER DISMISSING CASE WITH PREJUDICE - 1
               Case 3:18-cv-05373-RJB Document 77 Filed 10/25/19 Page 2 of 2



 1      In accord with the notice (Dkt. 76), this case IS DISMISSED WITH PREJUDICE and

 2   without an award of attorneys’ fees or costs to any party.

 3      IT IS SO ORDERED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 25th day of October, 2019.

 7

 8
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING CASE WITH PREJUDICE - 2
